485BPOS As filed with the Securities and Exchange Commission on November 28, 2016 1933 Act Registration Number: 033-36324 1940 Act Registration Number: 811-06153 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 74 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 76 (Check appropriate box or boxes.) Integrity Managed Portfolios (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota 58703 (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Felice R. Foundos, Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on November 30, 2016, pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest {Logo} November 30, 2016 INTEGRITY MANAGED PORTFOLIOS KANSAS MUNICIPAL FUND (TICKER: KSMUX) MAINE MUNICIPAL FUND (TICKER: MEMUX) NEBRASKA MUNICIPAL FUND (TICKER: NEMUX) NEW HAMPSHIRE MUNICIPAL FUND (TICKER: NHMUX) OKLAHOMA MUNICIPAL FUND (TICKER: OKMUX) PROSPECTUS This prospectus is intended to provide important information to help you evaluate whether one of the Integrity Managed Portfolios listed above may be right for you. Please read it carefully before investing and keep it for future reference. To learn more about how the Integrity Managed Portfolios can help you achieve your financial goals, call Integrity Funds Distributor, LLC at 800-276-1262. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS KANSAS MUNICIPAL FUND—FUND SUMMARY 1 MAINE MUNICIPAL FUND—FUND SUMMARY 7 NEBRASKA MUNICIPAL FUND—FUND SUMMARY 13 NEW HAMPSHIRE MUNICIPAL FUND–FUND SUMMARY 19 OKLAHOMA MUNICIPAL FUND—FUND SUMMARY 25 INVESTMENT OBJECTIVES 31 IMPLEMENTATION OF INVESTMENT OBJECTIVES 31 Principal Investment Strategies 31 How Investments are Selected 32 Temporary Defensive Positions 32 Portfolio Turnover 32 Investment Limitations 32 RISKS 33 Principal Risk Factors 33 Hedging Strategies 35 PORTFOLIO HOLDINGS 36 MANAGEMENT AND ORGANIZATION 36 Investment Adviser 36 Portfolio Managers 37 SHAREHOLDER INFORMATION 38 Pricing of Fund Shares 38 Purchase of Fund Shares 39 Important Information about Purchases 40 Redemption of Fund Shares 42 Dividends and Distributions 43 Frequent Purchases and Redemptions of Fund Shares 43 Tax Consequences 45 Cost Basis Method 47 DISTRIBUTION ARRANGEMENTS 47 Sales Loads and Rule 12b-1 Fees 47 Rule 12b-1 Fees 49 CERTAIN FEES PAID TO FINANCIAL INTERMEDIARIES 49 SHAREHOLDER INQUIRIES AND MAILINGS 50 FINANCIAL HIGHLIGHTS 50 Kansas Municipal Fund 51 Maine Municipal Fund 52 Nebraska Municipal Fund 53 New Hampshire Municipal Fund 54 Oklahoma Municipal Fund 55 APPENDIX—ADDITIONAL STATE AND U.S. TERRITORY AND POSSESSION INFORMATION 56 KANSAS MUNICIPAL FUND—FUND SUMMARY Investment Objectives The Fund seeks to provide its shareholders with as high a level of current income that is exempt from both federal income tax and Kansas income tax as is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts with respect to purchases of shares of the Fund if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund or in other funds in the Integrity/Viking family of funds. More information about these and other discounts is available from your financial professional and in “Distribution Arrangements—Sales Loads and Rule 12b-1 Fees” on page 47 of the Fund’s prospectus and “Purchase, Redemption, and Pricing of Shares” on page B-36 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.50% Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of purchase price or redemption proceeds for purchases of $500,000 or more) 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.50% Distribution and Service (12b-1) Fees 0.25% Other Expenses 0.43% Total Annual Fund Operating Expenses 1.18% Fee Waivers and Expense Reimbursements(1) (0.20)% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.98% (1) The Fund’s investment adviser has contractually agreed to waive fees and reimburse expenses from November 30, 2016 through November 29, 2017 so that Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements (excluding taxes, brokerage fees, commissions, extraordinary or non-recurring expenses, and acquired fund fees and expenses) do not exceed 0.98% of average daily net assets. This expense limitation agreement may only be terminated or modified prior to November 29, 2017 with the approval of the Fund’s Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the costs of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, that the Fund’s operating expenses remain the same, and that the contractual expense limitation agreement currently in place is not renewed beyond November 29, 2017.
